269 S.W.2d 679 (1954)
GAINES
v.
STATE.
No. 27078.
Court of Criminal Appeals of Texas.
June 26, 1954.
Reid & Reid, by J. W. Reid, Abilene, for appellant.
Wesley Dice, State's Atty., of Austin, for the State.
WOODLEY, Judge.
The appeal is from a conviction for selling beer in a dry area, a fine of $100 and 30 days in jail having been assessed as punishment.
The complaint in this cause was sworn to on October 3, 1953. It alleged that appellant sold beer to James L. Douglas on or about October 17, 1953.
The complaint having been sworn to before the offense was allegedly committed, the conviction cannot stand. Gaines v. State, Tex.Cr.App., 269 S.W.2d 679.
The judgment is reversed and the prosecution is ordered dismissed.